Thompson and Duncan, JJ., specially concurring: We agree that the judgment of conviction of manslaughter should be affirmed. The new statute is a useless piece of legislation, because the crime which it was designed to define was already .fully defined by existing statutes. It is of no consequence, therefore, whether the new act is valid. Some counts of the indictment are sufficient to support a conviction for murder or manslaughter under the provisions of sections 140 and 145 of the Criminal Code. Plaintiff in error was engaged in the unlawful business of selling intoxicating liquor for beverage purposes and the liquor he sold Baldwin was poisonous. The natural consequence of drinking the quantity of poisonous liquor sold by the bar-tenders employed for the purpose by plaintiff in error, to be drunk by Baldwin, was death, and the killing naturally resulting from the act of selling the poison for beverage purposes is murder. That the jury favored plaintiff in error by convicting him of the lesser included offense is an act of grace of which he cannot complain. It was error to permit witnesses to detail the serious results to others who drank the poison sold by plaintiff in error, because such details were not relevant. The guilt of plaintiff in error is so clearly established, however, that the errors occurring on the trial should not result in a reversal.